         Case: 1:19-cv-00145-DAP Doc #: 48 Filed: 02/12/19 1 of 5. PageID #: 1073




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

    DIGITAL MEDIA SOLUTIONS, LLC                  )
                                                         CASE NO. 1:19-cv-145
                                                  )
                          Plaintiff,              )
                                                  )      JUDGE DAN AARON POLSTER
                                                  )
    v.                                            )      MAGISTRATE JUDGE
                                                  )      THOMAS M. PARKER
    SOUTH UNIVERSITY OF OHIO, LLC,                )
    et al.                                        )
                                                  )
                          Defendants.             )

  PENDING STUDENT INTERVENORS’ EMERGENCY MOTION FOR STATUS
CONFERENCE & PRODUCTION OF RECORDS TO ADDRESS LOSS OF STUDENTS’
                            FUNDS

          Proposed student intervenors Emmanuel Dunagan, Jessica Muscari, Robert J. Infusino and

Stephanie Porreca (“Dunagan Plaintiffs”)1 move the Court to schedule an emergency status

conference to address the apparent loss of over $9 million in Title IV Federal Student Aid funds

that belongs to students.

          1.     Students at schools subject to the Receivership are reporting that the student loan

stipends they rely on to pay living expenses, which belong to the students not their schools, have

not been distributed. In numerous inquiries to undersigned counsel and in statements to multiple




1
  Dunagan Plaintiffs are named representatives in a proposed class action against the Illinois Institute of
Art LLC, the Illinois Institute of Art-Schaumburg, LLC, and Dream Center Education Holdings LLC,
three of the entities in Receivership. On February 6, 2019, they filed an unopposed motion to intervene in
this matter, which remains pending. (Dkt. 35).
     Case: 1:19-cv-00145-DAP Doc #: 48 Filed: 02/12/19 2 of 5. PageID #: 1074



news outlets, students across the country are seeking immediate assistance because they are

missing rent and mortgage payments and are unable to afford food, gas, daycare, or books. 2

        2.      According to an article in the Arizona Republic, the receiver, Mr. Dottore, stated

on Friday that he does not know where the student money is, but suspects it could have been

used prior to his appointment on other school expenses like payroll. See Rachel Leingang,

“Argosy University Withholding Financial Aid. Students Can’t Pay Their Bills.” Arizona

Republic (Feb. 8, 2019), available at:

https://www.usatoday.com/story/news/education/2019/02/08/argosy-university-financial-aid-

closing-receivership-accreditation/2817950002/.

        3.      According to the same Arizona Republic article, on February 6, 2019 Principal

Deputy Undersecretary of the United States Department of Education, Diane Auer Jones, sent an

email to the Minnesota Office of Higher Education stating: “I have had daily calls with the

receiver, but as of last night he hadn’t released the stipends. We have emphasized to him that this

must be done, but we are also consulting with our legal team to figure out what next steps we can

take legally if it doesn’t happen.” Id.

        4.      These missing student funds should be readily identifiable in the schools’ books

and records. Department of Education regulations require schools to “maintain title IV, HEA




2
  As but one example, see Staci Zaretsky, “Law Students Unable to Pay Rent Without Student Loans
After School Goes Into Receivership,” Above the Law (Feb. 8, 2019) (“[S]tudent leaders at [Western State
College of Law] are now expressing their concerns about an unfair lack of transparency from the
administration, as their classmates have been seen crying in the hallways. Here’s what one student told us:
‘We’ve been told since January 19 that the school is working to get our financial aid and still nothing.
Students are contemplating dropping out, dropping to part time, whether to buy food or pay rent or buy
books. The school requested that students ‘petition’ for $50-$100 Visa gift cards to help with expenses
and we still haven’t even received that.’”), available at: https://abovethelaw.com/2019/02/law-school-
student-loans-delay-receivership/?rf=1.



                                                    2
     Case: 1:19-cv-00145-DAP Doc #: 48 Filed: 02/12/19 3 of 5. PageID #: 1075



program funds in a depository account . . . insured by the FDIC or NCUA.” 34 CFR § 668.163.

For each depository account, the schools “must clearly identify that title IV, HEA program funds

are maintained in that account” by either: (i) including the phrase “Federal Funds” on each

account or (ii) by notifying the depository institution that the depository account “contains title

IV, HEA program funds that are held in trust and retaining a record of that notice” as well as by

filing a UCC-1 statement with the appropriate state or municipal government entity “disclosing

that the depository account contains Federal funds and maintaining a copy of that statement.” 34

CFR § 668.163(2). Accordingly, with proper information from the Receiver, the Court should be

able to identify the accounts established by the schools to receive funds from the Department of

Education, confirm that the accounts were funded by the Department, and determine when and to

whom the funds in such accounts were distributed.

       5.      On February 12, 2019, undersigned counsel contacted Special Counsel for the

Receiver to discuss the Receiver’s position on this motion. In response, Special Counsel

provided undersigned counsel with a February 7, 2019 letter from the Receiver to the

Department of Education, which is attached hereto as Exhibit A. The February 7 letter does not

explain what happened to the missing student funds and raises numerous additional questions

regarding the whereabouts of Receivership assets.

       6.      This situation needs to be addressed promptly. While the Dunagan Plaintiffs are

hopeful that there is a harmless explanation and a simple solution, the reporting cited above has

heightened their concern that student interests are, or have been, overlooked to address other

obligations.




                                                  3
     Case: 1:19-cv-00145-DAP Doc #: 48 Filed: 02/12/19 4 of 5. PageID #: 1076



       Accordingly, the Dunagan Plaintiffs respectfully move for the Court to schedule an

emergency status conference at which the Receiver can report and the Court and others may inquire

on the Receiver’s efforts to ascertain the whereabouts of the missing student funds.



                                               /s/ Richard S. Gurbst
                                               Richard S. Gurbst (Bar # 0017672)
                                               Eleanor M. Hagan (Bar # 0091852)
                                               SQUIRE PATTON BOGGS (US) LLP
                                               4900 Key Tower
                                               127 Public Square
                                               Cleveland, Ohio 44114
                                               Telephone: +1 216 479 8500
                                               E-mail: richard.gurbst@squirepb.com



                                               Eric Rothschild
                                               Admitted Pro Hac Vice
                                               Alexander S. Elson
                                               Admitted Pro Hac Vice

                                               NATIONAL STUDENT LEGAL DEFENSE NETWORK
                                               1015 15th Street NW, Suite 600
                                               Washington, DC 20005
                                               Telephone: +1 202 734 7495
                                               E-mail: alex@nsldn.org
                                                        eric@nsldn.org

                                               Counsel for Pending Intervenors,
                                               Emmanuel Dunagan, Jessica Muscari,
                                               Robert J. Infusino and Stephanie Porreca




                                                4
     Case: 1:19-cv-00145-DAP Doc #: 48 Filed: 02/12/19 5 of 5. PageID #: 1077



                                CERTIFICATE OF SERVICE


       It is hereby certified that a copy of the foregoing Emergency Motion For A Status

Conference was served upon all parties of record by the Court’s electronic filing system this 12th

day of February 2019.



                                                    /s/ Richard S. Gurbst
                                                    Richard S. Gurbst
                                                    One of the Attorneys for Pending Intervenors




                                                5
